         Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
 JUAN ARTILES,
                                                                    Case No. 20-cv-1809
                                    Plaintiff,

                      -against-

 SUPERIOR ONE MANAGEMENT CORP. d/b/a                                COMPLAINT
 SUPERIOR APARTMENTS and d/b/a SUPERIOR
 APARTMENTS MANAGEMENT, 3336 MK
 REALTY    GROUP   LLC,   374  SUPERIOR
 APARTMENT LLC, 1201 MK REALTY GROUP
 LLC, MK REALTY GROUP, LLC, 1905 MK
 REALTY GROUP LLC, 1756 MK REALTY GROUP
 LLC, 1757 MK REALTY GROUP LLC, 2250
 SUPERIOR APARTMENT LLC, 2720 SUPERIOR
 APARTMENT LLC, SUPERIOR APARTMENTS,
 LLC, 685 MK REALTY GROUP LLC, 9039 MK
 REALTY GROUP LLC, 9037 MK REALTY GROUP
 LLC and ABDUL KHAN,

                                      Defendants.
 ---------------------------------------------------------------X


        Plaintiff JUAN ARTILES (“Artiles” or “Plaintiff”), by his attorneys, RAPAPORT

LAW FIRM, PLLC, as and for his Complaint, alleges as follows:

                                   PRELIMINARY STATEMENT

        1.       Plaintiff brings this action to seek unpaid wages, including unpaid overtime

compensation and interest thereon, reimbursement for unlawful deductions, liquidated

damages and other penalties, injunctive and other equitable relief and reasonable attorneys’

fees and costs, under, inter alia, the Fair Labor Standards Act (“FLSA”) §§ 6 and 7, 29

U.S.C. §§ 206 and 207.

        2.       This action further invokes the supplemental jurisdiction of this Court to

consider claims arising under New York Labor Law (“NYLL”) (e.g., New York Wage

Payment Act; NY Labor Law §§ 191, 193, 195, and 12 N.Y.C.R.R. Part 141-1.9, 2.10, Part

142), and NY Labor Law § 215).
        Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 2 of 15



       3.      At all relevant times, Defendants SUPERIOR ONE MANAGEMENT CORP.

d/b/a SUPERIOR APARTMENTS and d/b/a SUPERIOR APARTMENTS MANAGEMENT

(“Superior   Apartments”);    3336    MK    REALTY       GROUP      LLC;     374   SUPERIOR

APARTMENT LLC; 1201 MK REALTY GROUP LLC; MK REALTY GROUP, LLC;

1905 MK REALTY GROUP LLC; 1756 MK REALTY GROUP LLC; 1757 MK REALTY

GROUP LLC; 2250 SUPERIOR APARTMENT LLC; 2720 SUPERIOR APARTMENT

LLC; SUPERIOR APARTMENTS, LLC; 685 MK REALTY GROUP LLC; 9039 MK

REALTY GROUP LLC, 9037 MK REALTY GROUP LLC and ABDUL KHAN (“Khan”)

(collectively, “Defendants”) operated as a unified and centrally-controlled real estate

enterprise that owns and controls at least 20 apartment buildings in Kings, Bronx and

Westchester Counties.

       4.      At all relevant times, Defendants operated as a unified enterprise that

functioned under the direction and control of Khan, and they had policies of encouraging

and/or requiring building maintenance workers, including Plaintiff, to work in excess of forty

(40) hours per week, at rates of pay that were, at times, below minimum wage, and without

paying them overtime compensation as required by the FLSA and NYLL.

                              JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction of this action pursuant to the

provisions of the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201 et seq.,

including under 29 U.S.C. §§ 207, 216, and 217. This Court also has jurisdiction in light of

the existence of a controversy arising under the laws of the United States (28 U.S.C. §1331)

and supplemental jurisdiction to consider claims arising under New York state law, pursuant

to 28 U.S.C. §1367.

       6.      Venue as to Defendants is proper in this judicial district, pursuant to 28 U.S.C.

§1391. Defendants transact business and have agents in the Southern District and are



                                               2
        Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 3 of 15



otherwise within this Court’s jurisdiction for purposes of service of process. Defendants

operate facilities and employed Plaintiff in this judicial district.

        7.      This Court has personal jurisdiction over the Defendants, pursuant to New

York Civil Practice Law and Rules § 301, in that, inter alia, Defendants reside and/or

transact business within this State, employed Plaintiff within the State of New York and

otherwise engaged in conduct that allows for the exercise of jurisdiction as permitted by the

Constitution of the United States and the law of the State of New York, and accordingly may

be served with process pursuant to Rule 4(h)(1), Fed.R.Civ.P.

                                         THE PARTIES

Plaintiff:

        8.      Artiles is an adult, natural person who resides in Bronx County, New York.

        9.      From early 2009 to on or about January 27, 2020, Artiles performed

maintenance work for Defendants as a floating handyman whose work for Defendants

encompassed repairs and maintenance at approximately ten apartment buildings.

        10.     Artiles also served as superintendent of 3102 Villa Avenue, Bronx, New York

(“3102 Villa”), a 26-unit apartment building.

Defendants:

        11.     Upon information and belief, Defendants operate as a unified enterprise for a

common business purpose, to wit: directly and/or indirectly owning, managing and

controlling approximately twenty apartment buildings (the “Buildings”) in Kings, Bronx and

Westchester Counties, all of which are titled in the name of title-holding companies wholly

controlled by Khan.

        12.     Defendants control the Buildings through their intertwined management and

title-holding entities (“Defendant Corporations”), which are owned, managed and controlled

by Khan.



                                                 3
         Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 4 of 15



         13.   The New York City Public Advocate’s “Worst Landlord Watchlist” identifies

Khan, individually, as the landlord of seven apartment buildings in the Bronx that were

placed    on   the   list   due   to   their    substantial   number   of   violations.   See

https://landlordwatchlist.com/landlord-ABDUL%20KHAN.

         14.   Defendant Khan is an individual engaging in (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Khan is sued in

his capacity as owner, officer and/or agent of Defendant Corporations. Defendant Khan

possesses operational control over Defendant Corporations, an ownership interest in

Defendant Corporations, and controls significant functions of Defendant Corporations. He

personally determines the wages and compensation of the employees of Defendants,

including Plaintiff, establishes work schedules and practices, maintains payroll records, and

has the authority to hire and fire employees.

         15.   Upon information and belief, Khan resides at 1893 North Jerusalem Road,

East Meadow (Nassau County), New York.

         16.   The Defendants operate from a central office located 2250 Grand Concourse,

Bronx, NY 10457 (the “Grand Concourse Office”) where Khan, together with property

management staff members, oversee operations.

         17.   Defendants share a common website (www.superiormanagementcorp.com),

and on the “About us” section of Defendants’ website, Defendants hold themselves out as a

single, unified, “family-owned business” with experience in residential real estate. See

http://www.superiormanagementcorp.com/5073/index.html (accessed on February 22, 2020).

         18.   Defendants’ website states that Defendants’ portfolio of apartment buildings

includes: (a) Bronx: 2250 Grand Concourse, 2720 Decatur Avenue, 374 East 209th Street,

3102 Villa Avenue and 1895 Grand Concourse; and (b) Brooklyn: 1819 Beverley Road.




                                                 4
        Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 5 of 15



       19.     Defendants also owned and controlled other apartment buildings, including,

inter alia, the apartment buildings listed in Schedule A attached hereto.

       20.     Upon information and belief, and at all times herein relevant, Superior One

Management Corp. is a New York corporation doing business in Bronx and Kings Counties

with a principal place of business located at 2250 Grand Concourse, Bronx, New York.

       21.     Upon information and belief, 3336 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, with a principal place of business at

2250 Grand Concourse, Bronx, New York.

       22.     Upon information and belief, 374 Superior Apartment LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to 374 East 209th

Street, Bronx, New York.

       23.     Upon information and belief, 1201 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, holds title to the property located at

1201 University Ave., Bronx, New York, where Artiles performed work.

       24.     Upon information and belief, MK Realty Group, LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 1515 Selwyn Avenue, Bronx, New York, where Artiles performed work.

       25.     Upon information and belief, 1905 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 1905 Andrews Ave., Bronx, New York, where Artiles performed work.

       26.     Upon information and belief, 1756 MK Realty Group, LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 1756 Topping Ave., Bronx, New York.




                                               5
        Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 6 of 15



       27.     Upon information and belief, 1757 MK Realty Group, LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 1757 Topping Ave., Bronx, New York, where Artiles performed work.

       28.     Upon information and belief, 2250 Superior Apartment LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 2250 Grand Concourse, Bronx, New York, where Artiles performed work.

       29.     Upon information and belief, 2720 Superior Apartment LLC is a New York

corporation doing business in Bronx County, New York, and it holds title to the property

located at 2720 Decatur Ave., Bronx, New York, where Artiles performed work.

       30.     Upon information and belief, Superior Apartments, LLC is a New York

corporation doing business in Bronx County, New York, with a principal place of business

located at 2250 Grand Concourse, Bronx, New York.

       31.     Upon information and belief, 685 MK Realty Group LLC is a New York

corporation with a principal place of business in Bronx County, New York, and it holds title

to the property located at 685 East 234th Street, Bronx, NY.

       32.     Upon information and belief, 9039 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, with a principal place of business

located at 2250 Grand Concourse, Bronx, New York.

       33.     Upon information and belief, 9037 MK Realty Group LLC is a New York

corporation doing business in Bronx County, New York, with a principal place of business

located at 2250 Grand Concourse, Bronx, New York.

       34.     Khan is designated as the “managing agent” for most, if not all, of the

Defendants’ buildings, as reflected on the Rent Registrations filed by Defendants with the

New York City Department of Housing Preservation and Development (the “HPD”).




                                              6
        Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 7 of 15



       35.     Upon information and belief, Khan is the head officer of the corporations that

hold title to the Buildings, which is reflected on Registrations filed with the HPD.

       36.     Upon information and belief, Khan is the sole member and/or most senior

officer of 2250 Superior Apartment LLC, 9039 MK Realty and Superior Apartments, LLC.

       37.     Defendants are an integrated enterprise, with common management, control,

personnel policies, ownership, and inextricably intertwined operations and functioning, and

they subject their employees to the same policies and procedures, in particular policies and

procedures relating to the violations alleged in this Complaint.

                                FACTUAL ALLEGATIONS

       38.     As described herein, Defendants have, for years, knowingly engaged in

unlawful business practices by requiring building maintenance employees to work numerous

hours of overtime on a daily and/or weekly basis without overtime compensation that

Defendants were obligated to pay under the FLSA and NYLL; paying flat weekly sums that

resulted in effective hourly rates that fell below New York minimum wage; and illegally

deducting sums from paychecks.

       39.     Defendants have been and continue to be employers engaged in interstate

commerce and/or the production of goods for commerce, within the meaning of the FLSA,

29 U.S.C. §§ 206(a) and 207(a).

       40.     At all relevant times, Defendants employed, and/or continue to employ,

Plaintiff within the meaning of the FLSA and all other statutes referred to in this Complaint.

       41.     At all relevant times, Defendants employed, and/or continue to employ,

Plaintiff within the meaning of the NYLL, §§ 2 and 651.

       42.     Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000.00.




                                               7
        Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 8 of 15



       43.     Defendants are associated and joint employers, act in the interest of each other

with respect to employees, pay building maintenance employees by the same method, and

share control over employees.

       44.     Each Defendant possessed substantial control over the policies and practices

over Plaintiff’s working conditions.

       45.     Defendants jointly employed Plaintiff and are Plaintiff’s employer within the

meaning of 29 U.S.C. 201 et seq. and the NYLL.

       46.     In the alternative, Defendants constitute a single employer of Plaintiff.

       47.     Upon information and belief, Khan operates the Defendant Corporations as

either alter egos of himself and/or fails to operate Defendant Corporations as legally separate

entities apart from himself. Upon information and belief, among other things, the assets and

revenues of the Defendant Corporations are intermingled, including the unlawful

commingling of tenants’ security deposits and other funds, which are not held in segregated

accounts. Defendant Khan operates the buildings and the Defendant Corporations for his

own benefit, without adhering to corporate form.

      Factual Allegations Relating to Wage Claims:

       48.     Artiles began working for Defendants in 2009.

       49.     From 2009 through in or about June 2019, Artiles was paid $300.00 per week,

which covered only the first forty hours of work per week. Beginning in or about June-2019,

Defendants increased Artiles’ weekly pay to $400.00.

       50.     As a “floater,” Artiles performed repairs, apartment demolitions, sheetrock,

plastering, cabinet installation, replacing floors, and countless other tasks at Defendants’

apartment buildings.

       51.     As superintendent of 3102 Villa, Artiles’ duties involved virtually all aspects

of maintenance, including removal of trash and recyclables, apartment renovations and



                                               8
        Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 9 of 15



turnovers, painting, light electrical work, roof maintenance/repair, addressing leaks,

shoveling snow, cleaning surface areas, and being on-call for tenant emergencies twenty-four

hours per day.

       52.       Artiles’ regular work schedule each week during this period was 58 hours, as

follows: Monday through Friday from approximately 7:00 a.m. to 5:00 p.m.; Saturday: 7:00

a.m. to 12:00 p.m.; Sunday: three hours; with no designated/uninterrupted lunch breaks.

       53.       But in actuality, Artiles was required to be on-call and handle tenant requests

at all hours, which entailed work hours that were far in excess of 58 hours. Solely by way of

example, at approximately 8:00 p.m. on or about May 4, 2019, Artiles was called to handle

emergent repair work involving a leak in apartment 18 at 3102 Villa, which he performed

until approximately 10:30 p.m.

       54.       By way of further example, on or about April 19, 2017, in addition to his

regular daily tasks, Artiles worked four hours (from 5:00 p.m. to 9:00 p.m.) to handle an

emergent apartment turnover involving an apartment that had to be made immediately

available for move-in by a new tenant.

       55.       The foregoing are extremely conservative estimates of Artiles’ schedule and

wage underpayments, particularly because Artiles was on-call, and he was regularly called

upon to perform work after hours.

                      AS AND FOR A FIRST CAUSE OF ACTION
                  FLSA Overtime Wage Violations, 29 U.S.C. §§ 201 et seq.


       56.       Plaintiff incorporates in this cause of action each and every allegation of the

preceding paragraphs with the same force and effect as though fully set forth herein.

       57.       At all relevant times hereto, the Defendants have been employers engaged in

commerce, as defined under 29 U.S.C. § 203(b) and (d). Defendants employed Plaintiff as a

maintenance worker, employment positions which engaged Plaintiff in commerce, as defined



                                                9
          Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 10 of 15



under 29 U.S.C. §§ 203(b), (e), (g) and 29 U.S.C. § 207(a)(1). At all times relevant hereto,

Defendants have been an “enterprise engaged in commerce or in the production of goods for

commerce,” as defined under 29 U.S.C. § 203(s)(1).

          58.   In the performance of his duties for Defendants, Plaintiff worked substantially

more than forty (40) hours per week, yet did not receive overtime compensation for the work,

labor and services he provided to Defendants, as required by the FLSA, 29 U.S.C. §§ 206

and 207. The precise number of unpaid overtime hours will be proven at trial.

          59.   Defendants’ violations of the FLSA were willful violations of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

          60.   As a result of the foregoing, Plaintiff seeks judgment against Defendants for

all unpaid wages, including overtime wages owed by Defendants to Plaintiff for the three-

year period preceding the filing of this case, together with an award of an additional equal

amount as liquidated damages, and costs, interest, and reasonable attorneys’ fees, as provided

for under 29 U.S.C. § 216(b).

                     AS AND FOR A SECOND CAUSE OF ACTION
                     Violation of the New York Minimum Wage Act

          61.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          62.   The minimum wage provisions of the NYLL, including Article 19, and its

supporting regulations, apply to Defendants and Plaintiff.

          63.   Defendants, in violation of the NYLL, willfully paid Plaintiff less than the

minimum wage in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor.

          64.   Artiles was damaged in amounts to be determined at trial.




                                              10
       Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 11 of 15



       65.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to

recover from Defendants his unpaid minimum wages, liquidated damages as provided for by

the NYLL, reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest.

                      AS AND FOR A THIRD CAUSE OF ACTION
                        New York Labor Law – Overtime Wages

       66.     Artiles realleges and incorporates by reference all allegations in all preceding

paragraphs.

       67.     The overtime wage provisions of the NYLL, including Article 19, and its

supporting regulations, apply to Defendants and Plaintiff.

       68.     Defendants willfully failed to pay Plaintiff for all of the hours that he worked

in excess of 40 hours in a workweek.

       69.     Defendants willfully failed to pay Plaintiff overtime at a rate of time and one-

half his effective, regular hourly rate for hours worked in excess of 40 hours per workweek.

       70.     Defendants willfully failed to keep, make, preserve, maintain, and furnish

accurate records of time worked by Plaintiff.

       71.     As a result of Defendants’ knowing or intentional failure to pay Plaintiff

overtime wages for hours worked in excess of 40 hours per workweek, Plaintiff is entitled to

compensation for unpaid overtime, liquidated damages, attorneys’ fees and costs of the

action, and pre-judgment and post-judgment interest.

                AS AND FOR A FOURTH CAUSE OF ACTION
        NYLL Wage Theft Prevention Act – Failure to Provide Wage Statements

       72.     Plaintiff incorporates in this cause of action each and every allegation of the

preceding paragraphs, with the same force and effect as though fully set forth herein.

       73.     The NYLL and Wage Theft Prevention Act (“WTPA”) require employers to

provide employees with an accurate wage statement each time they are paid.




                                                11
       Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 12 of 15



       74.     Defendants willfully failed to provide Plaintiff with wage statements at the

end of every pay period that correctly identified the name of the employer; address of

employer; rates of pay or basis thereof; regular hourly rate; whether paid by the hour, shift,

day, week, salary, piece, commission, or other; number of overtime hours worked; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; and

such other information as required by NYLL § 195(3).

       75.     Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover

from Defendants liquidated damages of $250.00 per work day that the violations occurred, or

continue to occur, up to $5,000.00, together with costs, reasonable attorneys’ fees, pre-

judgment and post-judgment interest, and injunctive and declaratory relief, pursuant to the

NYLL § 198(1-d).

                 AS AND FOR A FIFTH CAUSE OF ACTION
     NYLL Wage Theft Prevention Act (WTPA) – Failure to Provide Wage Notices

       76.     Plaintiff incorporates by reference in this cause of action the prior allegations

of this Complaint as if fully alleged herein.

       77.     The NYLL and WTPA, as well as the NYLL’s interpretative wage orders,

require employers to provide all employees with a written notice of wage rates at the time of

hire and whenever there is a change to an employee’s rate of pay.

       78.     From its enactment on April 9, 2011 through January 5, 2016, the WTPA also

required employers to provide an annual written notice of wages to be distributed on or

before February 1 of each year of employment (amended in January 2015 to be distributed

“upon hiring” and not annually) and to provide to employees, a written notice setting forth

the employee’s rates of pay and basis thereof; the name of the employer; physical address of

the employer’s business; names used by the employer; and other mandated disclosure.




                                                12
       Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 13 of 15



       79.     In violation of NYLL § 191, Defendants failed to furnish Plaintiff, at the time

of hiring (and annually for those years prior to the January 2015 amendment) or whenever

there was a change to their rate of pay, with wage notices required by NYLL § 191.

       80.     Due to Defendants’ violation of NYLL § 195(1), Plaintiff is entitled to

recover from Defendants liquidated damages: (a) for the time period commencing six years

before the filing of this Complaint, through January 5, 2015, the sum $50 per work week, up

to $2,500; and (b) from January 6, 2015 through the resolution of this case, $50.00 per work

day, up to $5,000.00, together with reasonable attorneys’ fees, and costs of this action,

pursuant to the NYLL § 198(1-b).

                                     RELIEF SOUGHT

               WHEREFORE, Plaintiff, Juan Artiles, respectfully requests that the Court

grant the following relief:

       1.       Declaring, adjudging and decreeing that Defendants violated the minimum

wage and overtime provisions of the FLSA and NYLL as to Plaintiff;

       2.      Awarding Plaintiff damages and restitution for unpaid compensation, unpaid

minimum wages, unpaid overtime compensation, including interest thereon, and statutory

penalties in an amount to be proven at trial, as well as liquidated damages;

       3.      Awarding statutory damages for Defendants’ failure to provide Plaintiff with

statements and information required by NYLL § 198(1-b) and (1-d) and NYLL § 195(3);

       4.      Awarding statutory damages for Defendants’ violation of NYLL § 191 by

failing to furnish Plaintiff, at the time of hiring (and annually for those years prior to the

January 2015 amendment) or whenever there was a change to his rate of pay, with wage

notices required by NYLL § 191;

       5.      Declaring that Defendants’ violations of the NYLL were willful;




                                              13
       Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 14 of 15



       6.      For all other Orders, findings and determinations identified and sought in this

Complaint;

       7.      For prejudgment and post judgment interest on the amount of any and all

economic losses, at the prevailing legal rate;

       8.      For reasonable attorneys’ fees and expenses of this action, pursuant to 29

U.S.C. § 216(b), New York Labor Law and as otherwise provided by law; and

       9.      Such other relief as this Court deems just and proper.

                                       JURY DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

trial by jury on all questions of fact raised by the complaint.

Dated: New York, New York
       February 29, 2020
                                                      RAPAPORT LAW FIRM, PLLC

                                                                  s/
                                            By:       _________________________
                                                      Marc A. Rapaport, Esq.
                                                      Attorney for Plaintiff
                                                      Rapaport Law Firm, PLLC
                                                      One Penn Plaza, Suite 2430
                                                      New York, New York 10119
                                                      Ph: (212) 382-1600
                                                      mrapaport@rapaportlaw.com




                                                 14
  Case 1:20-cv-01809-JPO Document 1 Filed 02/29/20 Page 15 of 15



                                   SCHEDULE A

                       Defendants’ Apartment Buildings

                   Address                           Title-Holding Entity

609 Van Cortlandt Parkway, Yonkers, NY          609 MK Realty Group LLC

1201 University Ave., Bronx, NY                 1201 MK Realty Group LLC

1515 Selwyn Avenue, Bronx, NY                   MK Realty Group, LLC

1905 Andrews Ave., Bronx, NY                    1905 MK Realty Group LLC

1756 Topping Ave., Bronx, NY                    1756 MK Realty Group LLC

1757 Topping Ave., Bronx, NY                    1757 MK Realty Group LLC

2250 Grand Concourse, Bronx, NY                 2250 Superior Apartment LLC

711 East 183rd Street, Bronx, NY                711 MK Realty Group LLC

3102 Villa Ave., Bronx, NY                      Superior Apartments, LLC

1242 Morris Ave., Bronx, NY                     1242 Superior Apartment I LLC

213 and 215 West Third Street, Mt. Vernon, NY   213 MK Realty Group LLC

685 East 234th Street, Bronx, NY                685 MK Realty Group LLC

9039 179th Place, Jamaica, NY                   9039 MK Realty Group LLC

9037 179th Place, Jamaica, NY                   9037 MK Realty Group LLC

3336 Perry Ave., Bronx, NY                      3336 MK Realty Group LLC




                                       15
